

114 SRES 522 ATS: Designating July 30, 2016, as “National Whistleblower Appreciation Day”.
U.S. Senate
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 522IN THE SENATE OF THE UNITED STATESJuly 7, 2016Mr. Grassley (for himself, Mr. Wyden, Mr. Kirk, Mrs. McCaskill, Mr. Johnson, Mr. Carper, Mrs. Fischer, Ms. Baldwin, Mr. Tillis, Mr. Markey, Mrs. Boxer, Mrs. Ernst, Mr. Peters, and Mr. Boozman) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating July 30, 2016, as National Whistleblower Appreciation Day.
	
 Whereas, in 1777, before the passage of the Bill of Rights, 10 sailors and marines blew the whistle on fraud and misconduct harmful to the United States;
 Whereas the Founding Fathers unanimously supported the whistleblowers in words and deeds, including by releasing government records and providing monetary assistance for reasonable legal expenses necessary to prevent retaliation against the whistleblowers;
 Whereas, on July 30, 1778, in demonstration of their full support for whistleblowers, the members of the Continental Congress unanimously enacted the first whistleblower legislation in the United States that read: “Resolved, That it is the duty of all persons in the service of the United States, as well as all other the inhabitants thereof, to give the earliest information to Congress or other proper authority of any misconduct, frauds or misdemeanors committed by any officers or persons in the service of these states, which may come to their knowledge” (legislation of July 30, 1778, reprinted in Journals of the Continental Congress, 1774–1789, ed. Worthington C. Ford et al. (Washington, D.C., 1904–37), 11:732);
 Whereas whistleblowers risk their careers, jobs, and reputations by reporting waste, fraud, and abuse to the proper authorities;
 Whereas, when providing proper authorities with lawful disclosures, whistleblowers save taxpayers in the United States billions of dollars each year and serve the public interest by ensuring that the United States remains an ethical and safe place; and
 Whereas it is the public policy of the United States to encourage, in accordance with Federal law (including the Constitution, rules, and regulations) and consistent with the protection of classified information (including sources and methods of detection of classified information), honest and good faith reporting of misconduct, fraud, misdemeanors, and other crimes to the appropriate authority at the earliest time possible: Now, therefore, be it
	
 That the Senate— (1)designates July 30, 2016, as National Whistleblower Appreciation Day; and
 (2)ensures that the Federal Government implements the intent of the Founding Fathers, as reflected in the legislation enacted on July 30, 1778, by encouraging each executive agency to recognize National Whistleblower Appreciation Day by—
 (A)informing employees, contractors working on behalf of United States taxpayers, and members of the public about the legal rights of citizens of the United States to blow the whistle by honest and good faith reporting of misconduct, fraud, misdemeanors, or other crimes to the appropriate authorities; and
 (B)acknowledging the contributions of whistleblowers to combating waste, fraud, abuse, and violations of laws and regulations in the United States.